Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 1 of 28 PageID #: 846




                          Exhibit B
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 2 of 28 PageID #: 847




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 RAWLE BEATON, on behalf of himself
 and all others similarly situated,

                               Plaintiff,
                v.                                   Case No. 1:20-cv-00672-BMC

 VERIZON NEW YORK INC.,

                               Defendant.


        DEFENDANT’S RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR
                     PRODUCTION OF DOCUMENTS

       Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Defendant Verizon

New York Inc. (“Verizon New York” or “Defendant”) responds and objects as follows to

Plaintiff’s First Request for Production of Documents (“Requests”).

                                PRELIMINARY STATEMENT

       Verizon New York has undertaken a reasonable effort to provide the information sought

through these Requests to the extent the requested information is not subject to objection, but

notes that discovery is ongoing and additional information may be obtained that may alter these

responses. The following responses and objections are based upon information that is being

collected and reviewed to date for the purpose of responding to these Requests. Accordingly, all

of the following responses are given without prejudice to, and with the express reservation of,

Verizon New York’s right to supplement or modify its responses and objections to address

additional information, and to rely upon any and all such information and documents at trial or

otherwise. Likewise, Verizon New York shall not be prejudiced if any of its present responses

and objections are based on incomplete knowledge or comprehension of the facts, events, or

occurrences involved in this matter.

                                                 1
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 3 of 28 PageID #: 848




By responding to these Requests, Verizon New York does not waive any objections that it may

have to the use at any hearings or at trial, or admission into evidence, of these responses, or any

documents and things produced in response to these Requests, on any applicable grounds.

                                          NON-WAIVER

       The inadvertent production of any information or documents protected by the attorney-

client privilege and/or the attorney-work product doctrine shall not constitute a waiver of any

such privilege or protection applicable to such information or documents or any related

information or documents, and anyone suspecting such an inadvertent production or disclosure

by Defendant is requested to bring it to the attention of the undersigned counsel forthwith and

immediately return any such document or disclosure.

                                    GENERAL OBJECTIONS

       1.      Defendant’s specific objections to each request are in addition to the general

objections set forth in this section. The general objections form a part of the response to each

and every request and are set forth here to avoid duplication. The absence of a reference to a

general objection in each response to a particular request does not constitute a waiver of any

general objection with respect to that request. All responses are made subject to and without

waiver of Defendant’s general and specific objections.

       2.      Defendant objects to Plaintiff’s instructions, definitions, and requests to the extent

that they are unduly burdensome or otherwise purport to impose obligations beyond the Federal

Rules of Civil Procedure and/or the Local Rules of Practice for the United States District Court

for the Eastern District of New York.

       3.      Defendant objects to Plaintiff’s definition of the term “Covered Employees” to

the extent it purports to seek information relating to individuals other than Plaintiff at this point


                                                   2
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 4 of 28 PageID #: 849




in the litigation on the grounds that it is (a) beyond the Court’s September 30, 2020 Decision and

Order conditionally certifying a class of Escorts who worked out of the Central Avenue Garage

in the three years preceding the Decision and Order; and (b) premature until the scope of opt-in

discovery (if any) is established following the close of the opt-in period on November 6, 2020.

Verizon New York reserves the right to amend and/or supplement its responses and objections to

these Interrogatories (as needed) within a reasonable period of time after the close of the opt-in

period.

          4.   Defendant objects to Plaintiff’s definition of the term “Relevant Period” as

beyond the relevant time period in this matter established by the Court’s September 30, 2020

Decision and Order. Unless otherwise stated, consistent with the Decision and Order, Defendant

will not produce any information or documents prior to September 30, 2017.

          5.   Defendant objects to Plaintiff’s Requests as premature, overbroad, unduly

burdensome, and not proportional to the needs of the case, to the extent that they seek discovery

beyond Plaintiff’s individual claims and/or the scope of opt-in plaintiff discovery as agreed to by

the parties (or ordered by the Court) after the close of the opt-in period on November 6, 2020.

          6.   Defendant object to Plaintiff’s Requests as premature at this stage in the litigation

because the Court has not ruled on any motion by Plaintiff for class certification pursuant to

Federal Rule of Civil Procedure 23.

          7.   Defendant objects to Plaintiff’s Requests to the extent that they seek information

that is not within Defendant’s possession, custody, or control. Defendant cannot produce

information in the possession, custody, or control of any third party.




                                                 3
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 5 of 28 PageID #: 850




       8.      Defendant objects to each and every request to the extent that it seeks information

protected from disclosure by the attorney-client privilege, the work-product doctrine, privacy

rights, or any other privilege recognized by law.

       9.      Defendant objects to Plaintiff’s Requests to the extent that they seek

commercially sensitive, confidential, and/or proprietary information. Defendant will produce

such information pursuant to the terms of a protective order agreed upon by the parties and

entered by the Court.

       10.     Defendant objects to Plaintiff’s Requests to the extent that they seek information

that is overly broad, and unduly burdensome, and/or seek discovery that is not relevant to any

party’s claims or defenses, nor proportional to the needs of the case.

       11.     Defendant objects to Plaintiff’s Requests to the extent that they are vague or

ambiguous, or both, and, as such, would require Defendant to speculate as to the meaning of

Plaintiff’s Requests.

       12.     Defendant objects to producing documents created beyond the date Defendant

serves its responses to Plaintiff’s Requests.

       13.     Defendant objects to Plaintiff’s Requests to the extent that they seek

electronically stored information (“ESI”) that would require retrieval of ESI that is inaccessible

and/or unduly burdensome for Defendant to produce due to, among other reasons, the

voluminous nature of the data to be retrieved, the cost(s) of production, the amount of hours

associated with the search and retrieval of ESI from individual files, and the minimal, if any,

relevance or probative value of the ESI to be produced. Defendant further objects to the extent

that Plaintiff’s Requests seek the production of ESI in native format.




                                                    4
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 6 of 28 PageID #: 851




        14.      A statement in these responses that Defendant agrees to produce responsive

documents should not be taken to mean that any such documents actually exist, but only that, if

they exist and can be located through a reasonable search of documents in Defendant’s custody

or possession, Defendant agrees to produce them.

        15.      Defendant will produce documents consistent with its below responses and

objections at a mutually agreed time after the opt-in period has closed and after the Court enters

the an agreed-upon protective order.

                       REQUESTS FOR PRODUCTION AND RESPONSES

REQUEST NO. 1: All journals, transcripts, diaries, transaction reports, pay stubs, pay checks,

wage papers, punch-clock records, time-tracking records, documents, papers, job applications,

invoices, emails, memoranda, notes, phone message slips, or any other written or electronically

stored material1 referencing Plaintiff, his wage, salary, spread of hours pay, rate and method of

pay, hours worked, job duties, general work policies Plaintiff was to follow, arrival/departure

from work, breaks taken, or any matters concerning Plaintiff’s employment with the Defendants.

RESPONSE: Verizon New York objects to this Request on the grounds that it is vague and

ambiguous, overly broad, unduly burdensome, and seeks documents and information that are

neither relevant nor proportional to the needs of the case to the extent that Plaintiff is seeking

every conceivable document relating to “any matters concerning Plaintiff’s employment” with

Defendant. Verizon New York further objects to the extent that this request seeks documents

readily obtainable by Plaintiff or otherwise within his possession, custody, or control. Verizon




1
 For the purposes of this document request, electronic materials include all data in work computers, personal
computers, PDA, or Blackberries.

                                                         5
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 7 of 28 PageID #: 852




New York also objects to this request to the extent it seeks production of documents that are

protected by the attorney-client privilege and/or work product doctrine.

       Subject to and without waiving its general and specific objections, and based upon its

reasonable search to date, Verizon New York will produce copies of Plaintiff’s pay stubs; copies

of Plaintiff’s time sheets; the wage notice provided to Plaintiff at the time of hiring; Plaintiff’s

electronic payroll records; Plaintiff’s personnel file; copies of disciplinary, investigatory and/or

grievance records related to Plaintiff; a copy of the Escort job requisition applicable to Plaintiff

during his employment at Verizon New York; a copy of the Collective Bargaining Agreement

governing Plaintiff’s employment at Verizon New York; a copy of the Code of Conduct

applicable to Plaintiff during his employment; a copy of the Work Rules applicable to Plaintiff

for each year of his employment; copies of wage and hour, and anti-discrimination trainings

relevant to Plaintiff and his Local Managers and Area managers; and any non-privileged written

communications relevant to the parties’ claims and defenses located in the files of Plaintiff’s

former managers.

REQUEST NO. 2: (a) All journals, transcripts, diaries, transaction reports, pay stubs, pay

checks, wage papers, punch-clock records, time-tracking records, documents, papers, job

applications, invoices, emails, memoranda, notes, phone message slips, or any other written or

electronically stored material referencing all technicians and technician escorts employed by

Defendants at the Sample Locations for the six (6) year period prior to the filing of the

Complaint (“Covered Employees”), their wage, salary, spread of hours pay, rate and method of

pay, hours worked, general work policies they were to follow, arrival/departure from work,

breaks taken, or any matters concerning their employment with the Defendants. “Sample

Locations” shall mean the garages operated by Verizon at the following locations:



                                                   6
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 8 of 28 PageID #: 853




         70 Central Avenue, Brooklyn, NY 11206

         1900 Shore Parkway, Brooklyn, NY 11214

         2885 Jerome Avenue, Bronx, NY 10468

         511 West 18th Street, New York, NY 10011

         179-45th 110th Avenue, Queens, NY 11434

         20 Post Road, Albany New York, 12205

         630 Hicksville Road, Bethpage, NY 11714

(b)       All home addresses, telephone numbers (mobile and home), and emails of Covered

Employees.

RESPONSE: Verizon New York objects to this Request on the grounds that it is beyond the

scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts who

worked out of the Garage located at 70 Central Avenue, Brooklyn, New York (“Central Avenue

Garage”) in the three years preceding the Decision and Order granting in part Plaintiff’s Motion

for Conditional Certification. Verizon New York further objects to this Request on the grounds

that it is vague and ambiguous, overly broad, unduly burdensome, and seeks documents and

information that are neither relevant nor proportional to the needs of the case to the extent that

Plaintiff is seeking every conceivable document relating to “any matters concerning [a Central

Avenue Garage Escort’s] employment” with Defendant. Verizon New York further objects to

the extent that this request seeks documents readily obtainable by an opt-in plaintiff (if any) or

otherwise within an opt-in plaintiff’s possession, custody, or control. Verizon New York also

objects to this request to the extent it seeks production of documents that are protected by the

attorney-client privilege and/or work product doctrine.




                                                  7
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 9 of 28 PageID #: 854




          Subject to and without waiving its general and specific objections, Verizon New York

will produce home addresses, telephone numbers, and personal email addresses of Escorts

employed at the Central Avenue Garage between September 30, 2017 and September 30, 2020 as

directed by the Decision and Order. Further, Verizon New York will produce documents in

response to this Request consistent with those above-identified documents regarding Plaintiff for

each opt-in plaintiff (if any) on a rolling basis beginning 30 days after the close of the opt-in

period.

REQUEST NO. 3: Any and all employee handbooks, employment manuals, memorandum, or

other written materials provided to Covered Employees within the past six (6) years which detail

job responsibilities, wages, employment policies, or discrimination policies of Defendants.

RESPONSE: Verizon New York objects to this Request on the grounds that it is beyond the

scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts who

worked out of the Central Avenue Garage in the three years preceding the Decision and Order

granting in part Plaintiff’s Motion for Conditional Certification. Verizon New York further

objects to this Request on the grounds that it is vague and ambiguous, overly broad, unduly

burdensome, and seeks documents and information that are neither relevant nor proportional to

the needs of the case to the extent that Plaintiff is seeking all conceivable “written materials”

provided to Central Avenue Garage Escorts regarding “job responsibilities, wages, employment

policies, or discrimination policies.”

          Subject to and without waiving its general and specific objections, Verizon New York

refers Plaintiff to its objections and responses to Request Nos. 1 and 2.

REQUEST NO. 4: Any written or electronically stored documents or records of any kind

detailing duties or responsibilities of Covered Employees.



                                                  8
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 10 of 28 PageID #: 855




 RESPONSE: Verizon New York objects to this Request on the grounds that it is beyond the

 scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts who

 worked out of the Central Avenue Garage in the three years preceding the Decision and Order

 granting in part Plaintiff’s Motion for Conditional Certification. Verizon New York further

 objects to this Request on the grounds that it is vague and ambiguous, overly broad, unduly

 burdensome, and seeks documents and information that are neither relevant nor proportional to

 the needs of the case to the extent that Plaintiff is seeking every conceivable document regarding

 the “duties and responsibilities” of Central Avenue Garage Escorts.

        Subject to and without waiving its general and specific objections, Verizon New York

 refers Plaintiff to its objections and responses to Request Nos. 1 and 2.

 REQUEST NO. 5: All written or electronically stored material referencing the methodology of

 transfers and assignments of Covered Employees to various garages operated by Defendant.

 RESPONSE: Verizon New York objects to this Request on the grounds that it is beyond the

 scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts who

 worked out of the Central Avenue Garage in the three years preceding the Decision and Order

 granting in part Plaintiff’s Motion for Conditional Certification. Verizon New York further

 objects to this Request on the grounds that it is vague and ambiguous, overly broad, unduly

 burdensome, and seeks documents and information that are neither relevant nor proportional to

 the needs of the case to the extent that Plaintiff is seeking every conceivable document relating to

 “the transfers and assignments” of Escorts to garages.

        Subject to and without waiving its general and specific objections, Verizon New York

 refers Plaintiff to its objections and responses to Request Nos. 1 and 2, and specifically the

 Collective Bargaining Agreement produced in response to same.



                                                  9
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 11 of 28 PageID #: 856




 REQUEST NO. 6: For the past six (6) years, any document(s) referencing settlements made

 with any person(s) who filed a claim against Defendants which alleged violations of the Fair

 Labor Standards Act and the New York Labor Law.

 RESPONSE: Verizon New York objects to this Request on the grounds that it is beyond the

 scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts who

 worked out of the Central Avenue Garage in the three years preceding the Decision and Order

 granting in part Plaintiff’s Motion for Conditional Certification. Verizon New York further

 objects to this Request on the grounds that it is vague and ambiguous, overly broad, unduly

 burdensome, and seeks documents and information that are neither relevant nor proportional to

 the needs of the case.

        Subject to and without waiving its general and specific objections, Verizon New York

 states that it has not settled any claims alleging violations of the Fair Labor Standards Act or

 New York Labor Law brought by Escorts who worked out of the Central Avenue Garage within

 the past three years.

 REQUEST NO. 7: For the past six (6) years, all employee or employment manuals provided to

 Covered Employees.

 RESPONSE: Verizon New York objects to this Request on the grounds that it is beyond the

 scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts who

 worked out of the Central Avenue Garage in the three years preceding the Decision and Order

 granting in part Plaintiff’s Motion for Conditional Certification. Verizon New York further

 objects to this Request on the grounds that it is vague and ambiguous, overly broad, unduly

 burdensome, and seeks documents and information that are neither relevant nor proportional to

 the needs of the case.



                                                  10
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 12 of 28 PageID #: 857




        Subject to and without waiving its general and specific objections, Verizon New York

 refers Plaintiff to its objections and responses to Request Nos. 1 and 2.

 REQUEST NO. 8: For the past six (6) years, all documents listing, referring to or identifying

 managers, supervisors, assistant managers, assistant supervisors, or union representatives of

 Covered Employees in New York State.

 RESPONSE: Verizon New York objects to this Request on the grounds that it is beyond the

 scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts who

 worked out of the Central Avenue Garage in the three years preceding the Decision and Order

 granting in part Plaintiff’s Motion for Conditional Certification. Verizon New York further

 objects to this Request on the grounds that it is vague and ambiguous, overly broad, unduly

 burdensome, and seeks documents and information that are neither relevant nor proportional to

 the needs of the case.

        Subject to and without waiving its general and specific objections, Verizon New York

 refers Plaintiff to its objections and responses to Request Nos. 1 and 2. Further responding,

 Defendant refers Plaintiff to its objections and response to Interrogatory No. 1.

 REQUEST NO. 9: For the past six (6) years, all documents, papers, invoices, emails,

 memoranda, notes, phone message slips, or any other written or electronically stored material

 referencing Defendant’s compliance or non-compliance with the Fair Labor Standards Act the

 New York Labor Law, Title VII of the Civil Rights Act of 1964, as amended, the New York

 State Human Rights Law and/or the New York City Human Rights Law.

 RESPONSE: Verizon New York objects to this Request on the grounds that it is beyond the

 scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts who

 worked out of the Central Avenue Garage in the three years preceding the Decision and Order



                                                  11
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 13 of 28 PageID #: 858




 granting in part Plaintiff’s Motion for Conditional Certification. Verizon New York further

 objects to this Request on the grounds that it is vague and ambiguous, overly broad, unduly

 burdensome, and seeks documents and information that are neither relevant nor proportional to

 the needs of the case to the extent that Plaintiff is seeking every conceivable document relating to

 Defendant’s “compliance or non-compliance” with the FLSA, Title VII, and corresponding state

 law.

         Subject to and without waiving its general and specific objections, Verizon New York

 refers Plaintiff to its objections and responses to Request Nos. 1 and 2.

 REQUEST NO. 10: For the past six (6) years, all documents relating to litigation with all

 technicians and technician escorts employed by the Defendant.

 RESPONSE: Verizon New York objects to this Request on the grounds that it is beyond the

 scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts who

 worked out of the Central Avenue Garage in the three years preceding the Decision and Order

 granting in part Plaintiff’s Motion for Conditional Certification. Verizon New York further

 objects to this Request on the grounds that it is vague and ambiguous, overly broad, unduly

 burdensome, and seeks documents and information that are neither relevant nor proportional to

 the needs of the case to the extent that Plaintiff is seeking documents unrelated to Plaintiff

 unpaid overtime, hostile work environment (based upon race) and retaliation claims.

         Subject to and without waiving the foregoing objections, Verizon New York states that,

 other than the instant litigation initiated by Plaintiff, there has been no litigation involving

 Escorts currently or formerly employed at the Central Avenue Garage in the past three years.

 REQUEST NO. 11: For the past six (6) years, all documents showing names, addresses, home

 and mobile telephone numbers, and emails of all Local Managers at each Sample Location.



                                                   12
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 14 of 28 PageID #: 859




 RESPONSE: Verizon New York objects to this Request on the grounds that it is beyond the

 scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts who

 worked out of the Central Avenue Garage in the three years preceding the Decision and Order

 granting in part Plaintiff’s Motion for Conditional Certification. Verizon New York further

 objects to this Request on the grounds that it is overly broad, unduly burdensome, and seeks

 sensitive, personal information from its managers that is neither relevant nor proportional to the

 needs of the case.

        Subject to and without waiving its general and specific objections, see Defendant’s

 objection and response to Plaintiff’s Interrogatory No. 1.

 REQUEST NO. 12: For the past six (6) years, all human resource files regarding complaints or

 investigations relating to Covered Employees, including any files related to EEOC or other

 government agency charges, union grievances and internal complaints.

 RESPONSE: Verizon New York objects to this Request on the grounds that it is beyond the

 scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts who

 worked out of the Central Avenue Garage in the three years preceding the Decision and Order

 granting in part Plaintiff’s Motion for Conditional Certification. Verizon New York further

 objects to this Request on the grounds that it is vague and ambiguous, overly broad, unduly

 burdensome, and seeks documents and information that are neither relevant nor proportional to

 the needs of the case to the extent that Plaintiff is seeking any and all “complaints,”

 “investigations,” “government agency charges,” “union grievances” and

 internal complaints” of any type without limitation and because Plaintiff’s claims in this lawsuit

 relate only to alleged unpaid overtime, hostile work environment (based upon race), and

 retaliation for complaining about a hostile work environment (based upon race).



                                                  13
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 15 of 28 PageID #: 860




        Subject to and without waiving its general and specific objections, Verizon New York

 states that, based upon its reasonable investigation to date, it has not identified any record within

 its internal database for tracking employee complaints of any Escort working from the Central

 Avenue Garage having filed any EEOC charges, charges with any government agency, union

 grievances, or internal complaints related, hostile work environment (based on race), or failure to

 pay overtime in the past three years.

 REQUEST NO. 13: For the past six (6) years, any other payroll files and/or data, benefits file

 and/or data, time records or any other work schedules of Plaintiff and Covered Employees not

 covered by the foregoing.

 RESPONSE: Verizon New York objects to this Request on the grounds that it is beyond the

 scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts who

 worked out of the Central Avenue Garage in the three years preceding the Decision and Order

 granting in part Plaintiff’s Motion for Conditional Certification.

        Subject to and without waiving its general and specific objections, Verizon New York

 refers Plaintiff to its objections and responses to Request Nos. 1 and 2.

 REQUEST NO. 14: For the past six (6) years, all documents relating to payments or other

 transactions between Plaintiff, Covered Employees and Defendants, not covered by the

 foregoing, including fines, loans and all other payments.

 RESPONSE: Verizon New York objects to this Request on the grounds that it is beyond the

 scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts who

 worked out of the Central Avenue Garage in the three years preceding the Decision and Order

 granting in part Plaintiff’s Motion for Conditional Certification. Verizon New York further

 objects to this Request on the grounds that it is vague and ambiguous, overly broad, unduly



                                                  14
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 16 of 28 PageID #: 861




 burdensome, and seeks documents and information that are neither relevant nor proportional to

 the needs of the case to the extent it seeks information regarding unspecified “transactions” and

 fines and loans.

        Subject to and without waiving its general and specific objections, Verizon New York

 refers Plaintiff to its responses and objections to Request Nos. 1 and 2. Defendant will not

 produce any additional documents in response to this Request.

 REQUEST NO. 15: All corporate documents (including organization charts and shareholder

 ledgers) and licenses of Defendant VERIZON NEW YORK INC. and their parent or subsidiary

 companies.

 RESPONSE: Verizon New York objects to this Request on the grounds that it is beyond the

 scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts who

 worked out of the Central Avenue Garage in the three years preceding the Decision and Order

 granting in part Plaintiff’s Motion for Conditional Certification. Verizon New York further

 objects to this Request on the grounds that it is overly broad, unduly burdensome, and seeks

 documents and information that are neither relevant nor proportional to the needs of the case.

        Verizon New York will not produce any documents in response to this Request.

 REQUEST NO. 16: All documents notifying Plaintiff and Covered Employees of initial and

 annual wage and hour notices required under the New York Labor Law.

 RESPONSE: Verizon New York objects to this Request on the grounds that it is beyond the

 scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts who

 worked out of the Central Avenue Garage in the three years preceding the Decision and Order

 granting in part Plaintiff’s Motion for Conditional Certification.




                                                  15
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 17 of 28 PageID #: 862




        Subject to and without waiving its general and specific objections, Verizon New York

 refers Plaintiff to its objections and responses to Request Nos. 1 and 2.

 REQUEST NO. 17: All loans, leases and credit lines established or entered into by Defendant.

 RESPONSE: Verizon New York objects to this Request on the grounds that it is beyond the

 scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts who

 worked out of the Central Avenue Garage in the three years preceding the Decision and Order

 granting in part Plaintiff’s Motion for Conditional Certification. Verizon New York further

 objects to this Request on the grounds that it is overly broad, unduly burdensome, and seeks

 documents and information that are neither relevant nor proportional to the needs of the case.

        Verizon New York will not produce any documents in response to this request.

 REQUEST NO. 18: All leases entered into by Defendant in respect of real property.

 RESPONSE: Verizon New York objects to this Request on the grounds that it is beyond the

 scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts who

 worked out of the Central Avenue Garage in the three years preceding the Decision and Order

 granting in part Plaintiff’s Motion for Conditional Certification. Verizon New York further

 objects to this Request on the grounds that it is overly broad, unduly burdensome, and seeks

 documents and information that are neither relevant nor proportional to the needs of the case.

        Verizon New York will not produce any documents in response to this request.

 REQUEST NO. 19: All documents relating to or referencing Defendant’s policies,

 reimbursements, or employee complaints, with respect to wages.

 RESPONSE: Verizon New York objects to this Request on the grounds that it is beyond the

 scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts who

 worked out of the Central Avenue Garage in the three years preceding the Decision and Order



                                                  16
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 18 of 28 PageID #: 863




 granting in part Plaintiff’s Motion for Conditional Certification. Verizon New York further

 objects to this Request on the grounds that it is overly broad, unduly burdensome, and seeks

 documents and information that are neither relevant nor proportional to the needs of the case.

        Subject to and without waiving the foregoing objections, Verizon New York refers

 Plaintiff to its objections and responses to Request Nos. 1 and 2.

 REQUEST NO. 20: All video surveillance footage of Covered Employees arriving to and

 leaving from work.

 RESPONSE: Verizon New York objects to this Request on the grounds that it is beyond the

 scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts who

 worked out of the Central Avenue Garage in the three years preceding the Decision and Order

 granting in part Plaintiff’s Motion for Conditional Certification. Verizon New York further

 objects to this Request on the grounds that it is overly broad, unduly burdensome, and seeks

 documents and information that are neither relevant nor proportional to the needs of the case.

        Verizon New York will not produce any documents in response to this request.

 REQUEST NO. 21: All vendor contracts entered into by Defendants (including accountants,

 banks, payroll services provider, uniform providers, marketing consultants, printers, etc.).

 RESPONSE: Verizon New York objects to this Request on the grounds that it is beyond the

 scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts who

 worked out of the Central Avenue Garage in the three years preceding the Decision and Order

 granting in part Plaintiff’s Motion for Conditional Certification. Verizon New York further

 objects to this Request on the grounds that it is overly broad, unduly burdensome, and seeks

 documents and information that are neither relevant nor proportional to the needs of the case.

        Verizon New York will not produce any documents in response to this request.



                                                 17
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 19 of 28 PageID #: 864




 REQUEST NO. 22: For the past six (6) years, any document(s) referencing settlements made

 with any person(s) who filed a claim against Defendants which alleged violations of Title VII of

 the Civil Rights Act of 1964, as amended, the New York State Human Rights Law and/or the

 New York City Human Rights Law.

 RESPONSE: Verizon New York objects to this Request on the grounds that it is beyond the

 scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts who

 worked out of the Central Avenue Garage in the three years preceding the Decision and Order

 granting in part Plaintiff’s Motion for Conditional Certification. Verizon New York further

 objects to this Request on the grounds that it is overly broad, unduly burdensome, and seeks

 documents and information that are neither relevant nor proportional to the needs of the case.

 because Plaintiff’s Title VII and New York State Human Rights Law/New York City Human

 Rights Law claims in this lawsuit relate only to hostile work environment based upon race and

 retaliation for complaining about the same.

        Subject to and without waiving the foregoing objections, Verizon New York states that it

 refers Plaintiff to its response to Request No. 12.

 REQUEST NO. 23: For the past six (6) years, all training material and/or manuals provided by

 Defendants for the purposes of providing training to supervisors, human resources

 representatives, and employees regarding discriminatory practices and disability related

 accommodations.

 RESPONSE: Verizon New York objects to this Request on the grounds that it is beyond the

 scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts who

 worked out of the Central Avenue Garage in the three years preceding the Decision and Order

 granting in part Plaintiff’s Motion for Conditional Certification. Verizon New York further



                                                  18
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 20 of 28 PageID #: 865




 objects to this Request on the grounds that it is overly broad, unduly burdensome, and seeks

 documents and information that are neither relevant nor proportional to the needs of the case to

 the extent it seeks “all” training manuals and, specifically those related to disability

 accommodations, which are not at issue in the instant litigation.

          Subject to and without waiving its general and specific objections, Verizon New York

 will produce Title VII/EEO trainings completed by Plaintiff’s managers in within the last three

 years.

 REQUEST NO. 24: For the past six (6) years, all documents relating to performance reviews,

 and all other human resources related requests, grievances and complaints with respect to

 Plaintiff and Covered Employees.

 RESPONSE: Verizon New York objects to this Request on the grounds that it is beyond the

 scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts who

 worked out of the Central Avenue Garage in the three years preceding the Decision and Order

 granting in part Plaintiff’s Motion for Conditional Certification. Verizon New York further

 objects that the term “human resources related requests” renders this Request vague and

 ambiguous. Verizon New York additionally objects to this Request on the grounds that it is

 overly broad, unduly burdensome, and seeks documents and information that are neither relevant

 nor proportional to the needs of the case because Plaintiff’s claims in this lawsuit relate only to

 alleged unpaid overtime, hostile work environment based upon race, and retaliation for

 complaining about a hostile work environment based upon race.

          Subject to and without waiving its general and specific objections, Verizon New York

 states that Escorts do not receive performance reviews because they are temporary employees

 under the Collective Bargaining agreement and therefore has no responsive “performance



                                                   19
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 21 of 28 PageID #: 866




 reviews.” Further responding, Defendant refers Plaintiff to its objections and responses to

 Request Nos. 1, 2, and 12.

 REQUEST NO. 25: For the past six (6) years, any and all documents which support, evidence,

 relate or otherwise pertain to any and all personnel policies of Defendants, including but not

 limited to:

          (a) employee discipline policies, including but not limited to, counseling, written

 warnings, suspension, demotion, and termination policies;

          (b) discrimination policies; and

          (c) internal complaint or grievance procedures.

 RESPONSE: Verizon New York objects to this Request on the grounds that it is beyond the

 scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts who

 worked out of the Central Avenue Garage in the three years preceding the Decision and Order

 granting in part Plaintiff’s Motion for Conditional Certification. Verizon New York further

 objects to this Request on the grounds that it is vague and ambiguous, overly broad, unduly

 burdensome, and seeks documents and information that are neither relevant nor proportional to

 the needs of the case to the extent it seeks all documents that “relate or otherwise pertain” to

 “any and all personnel policies” of Defendant.

          Subject to and without waiving its general and specific objections, Verizon New York

 refers Plaintiff to its objections and responses to Request Nos. 1 and 2.

 REQUEST NO. 26: For the past six (6) years, any and all documents which support, evidence,

 relate or otherwise pertain to Plaintiff’s termination.

 RESPONSE: Verizon New York’s refers Plaintiff to its responses and objections to Request

 No. 1.



                                                   20
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 22 of 28 PageID #: 867




 REQUEST NO. 27: Any and all documents relating to or evidencing any investigations by

 Defendant into Plaintiff’s racial discrimination claim by Defendant, including but not limited to:

    (a) written statements of witnesses;

    (b) notes of interviews with witnesses;

    (c) tape recordings of any and all oral statements and/or interviews of witnesses;

    (d) transcriptions of any tape recordings of any and all oral statements and/or interview of

        witnesses;

    (e) reports regarding the results of any and all investigations;

    (f) correspondence received from or sent to Plaintiff;

    (g) correspondence received from or sent to Defendant;

    (h) correspondence received from or sent to any person other than Defendant’s counsel;

    (i) documents relating to or evidencing discussions between Plaintiff and Defendant;

    (j) documents relating to or evidencing discussions between Defendant and any person other

        than Defendant’s counsel; and

    (k) documents received from or sent to any person other than Defendant’s counsel.

 RESPONSE: Verizon New York objects to this Request to the extent it assumes that Plaintiff

 made a racial discrimination claim prior to filing his Charge of Discrimination with the Equal

 Employment Opportunity Commission and filing the instant lawsuit. Based upon its reasonable

 search to date, Verizon New York states that it is unaware of any non-privileged documents

 responsive to this request.

 REQUEST NO. 28: Any and all documents which support, evidence, relate to, or otherwise

 reflect any action taken by Defendants in response to Plaintiff’s allegations of ANTHONY

 LOBRUTTO’s discriminatory conduct.



                                                 21
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 23 of 28 PageID #: 868




 RESPONSE: Verizon New York objects to this Request to the extent it assumes that Anthony

 Lobrutto engaged in discriminatory conduct. Based upon its reasonable search to date, Verizon

 New York states it is unaware of any non-privileged documents responsive to this request.

 REQUEST NO. 29: (a) The complete personnel file of Plaintiff, including but not limited to,

 any documents, records, memoranda, notes, or computer printouts which were part of Plaintiff’s

 personnel file at any time.

 (b) The complete personnel file of ANTHONY LOBRUTTO, including but not limited to, any

 documents, records, memoranda, notes, or computer printouts which were part of ANTHONY

 LOBRUTTO’s personnel file at any time

 RESPONSE:

 (a) Verizon New York refers Plaintiff to its objections and response to Request No. 1.

 (b) Verizon New York objects that this request is overly broad, unduly burdensome, and seeks

 documents that are neither relevant nor proportional to the needs of the case to the extent it seeks

 all personnel documents related to Anthony Lobrutto.

         Subject to and without waiving its general and specific objections, Verizon New York

 states that it will produce Anthony Lobrutto’s personnel file and any complaints of hostile work

 environment based upon race made against Anthony Lobrutto or discipline related to same that

 can be identified based upon its reasonable search of its complaint and discipline-related

 systems.

 REQUEST NO. 30: Any and all documents not included in Plaintiff’s personnel file which

 support, evidence, relate or otherwise pertain to Plaintiff’s employment with Defendants,

 including, but not limited to, documents relating to or reflecting job performance, awards to

 Plaintiff, or discipline of Plaintiff.



                                                  22
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 24 of 28 PageID #: 869




 RESPONSE: Verizon New York refers Plaintiff to its objections and responses to Request No.

 1.

 REQUEST NO. 31: Copies of all emails and text messages, in original meta data format, with

 custodians to be each human resource personnel for the Relevant Period, the Local Manager at

 each Sample Location for the Relevant Period, and witnesses listed by Defendants in their Initial

 Disclosures (including Guershon Adolphe, Ulises Velazquz and Chanele Boyd), with the

 following search terms:

        (after w/5 shift) (before w/5 shift)

        (Beaton)

        (clean)

        (clock w/20 in)

        (clock w/20 out)

        (compensat*)

        (discrim*)

        ("Fair Labor Standards Act")

        (FLSA)

        (Lobrutto)

        ("New York Labor Law")

        (NYLL)

        (“New York State Human Rights Law”)

        (“NYSHRL”)

        (“New York City Human Rights Law”)

        (“NYCHRL”)



                                                23
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 25 of 28 PageID #: 870




      (nig*)

      ("not paid")

      ("not pay")

      (notice)

      (pre w/5 shift)

      (post w/5 shift)

      (punch)

      (overtime)

      (OT)

      (rac*)

      (Rawle)

      (retain)

      (round*)

      (schedul*)

      (shav*)

      (spread)

      (split w/20 shift)

      (sweep*)

      (time w/20 card)

      (time w/20 sheet)

      (terminat*)

      (unpaid)

      (wage*)



                                      24
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 26 of 28 PageID #: 871




        (wash*)

        (work w/5 early)

        (white)

 RESPONSE: Verizon New York objects to this Request on the grounds that it is beyond the

 scope of the Court’s September 30, 2020 Order conditionally certifying a class of Escorts who

 worked out of the Central Avenue Garage in the three years preceding the Decision and Order

 granting in part Plaintiff’s Motion for Conditional Certification. Verizon New York further

 objects to this Request on the grounds that it overly broad, unduly burdensome, and seeks

 documents and information that are neither relevant nor proportional to the needs of the case.

        Subject to and without waiving the foregoing objections, Verizon New York refers

 Plaintiff to its objections and responses to Request No. 1.




                                                  25
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 27 of 28 PageID #: 872




 Dated: October 13, 2020                   Respectfully submitted,



                                           /s/ Tonya B. Braun
                                           JONES DAY

                                           Tonya B. Braun (admitted pro hac vice)
                                           325 John H. McConnell Boulevard, Suite 600
                                           Columbus, Ohio 43215
                                           Tel. (614) 281-3834
                                           Fax (614) 461-4198
                                           tbraun@jonesday.com

                                           Wendy C. Butler
                                           250 Vesey Street
                                           New York, New York 10281
                                           Tel. (212) 326-3939
                                           Fax (212) 755-7306
                                           wbutler@jonesday.com

                                           Attorneys for Defendant
                                           Verizon New York, Inc.




                                      26
Case 1:20-cv-00672-BMC Document 34-2 Filed 10/26/20 Page 28 of 28 PageID #: 873




                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 13, 2020, the foregoing Defendant Verizon New York

 Inc.’s Responses to Plaintiff’s First Request for Production of Documents was served to all

 counsel of record via email.




 Dated: October 13, 2020
 New York, New York
                                       /s/ Tonya B. Braun
                                       Tonya B. Braun




                                                27
